DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The substitute specification filed 03/19/2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: while two copies of the specification have been received, it cannot be determined which substitute specification received is the clean copy and which is the marked-up copy since neither substitute specification is labeled and neither contain amendment annotations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bublot et al. (USPgPub 2014/0147465).
Bublot et al. anticipate a recombinant herpesvirus of turkeys (HVT), SB-1 (DNA) vector or vaccine, comprising one or more heterologous polynucleotides that encode at least one antigen from an avian pathogen, wherein at least one antigen is the Newcastle Disease virus fusion protein (NDV-F), NDV-HN, and IBDV VP2, VP3, and/or VP4, see claims 1, 2, 14, 18, 23, and in ovo administration of the vaccine composition, anticipating instant claims 18 and 19.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bublot et al. supra, Schrier et al. (US 5,733,556), and Sondermeijer et al. (US 5,187,087).
See the teachings of Bublot et al. above. Bublot et al. teach in ovo administration to a 17-19-day old avian embryo and a boost administration provided within the first days of age, see 
Schrier et al. teach in ovo vaccination, followed by administration by spray, see column 6, lines 45-65.
One of ordinary skill in the art prior to the instant effective filing date would have been motivated to have administered the boost dose of the HVT recombinant vector vaccine of Bublot et al. by spray, as taught by Schrier et al. because Schrier et al. teach that spray is a conventional mass application technique, see column 6, lines 45-48. One of ordinary skill in the art prior to the instant effective filing date would have had a reasonable expectation of success for administering the boost dose of the recombinant HVT vector vaccine of Bublot et al. by spray, as taught by Schrier et al. because Sondermeijer et al. specifically teach recombinant HVT expressing heterologous avian pathogen antigens are administered by aerosol (spray), see column 6, lines 44-47.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898.  The examiner can normally be reached on M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Shanon A. Foley/Primary Examiner, Art Unit 1648